DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because, at line 1, “a stage, comprising” should be --a stage, the stage comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is insufficient antecedent basis for the limitation, groups of actuators and time blocks, in the claim. It is assumed the claim depends from claim 9. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-13, and 15 - are rejected under 35 U.S.C. 103 as being unpatentable over Love (9,429,926) in view of Hoffend (2007/0278046).
1	Love teaches a system for controlling the controlling objects on a stage, the stage comprising fixed stage parts (the parts of the stage that are not movable) and movable stage parts (turntables and lifts, col. 4, lines 7-14), the system comprising a server comprising a central communication module (“server”, col. 6, lines 21-25) for communicating with communication modules of actuators (“machinery”, Fig. 1, the motors, pneumatics, etc., that move the turntables and lifts, col. 4, lines 7-14) configured to be physically connected to the movable stage parts and each comprising a communication module for communicating with the server (col. 13, lines 21-26), the server configured to be connected to a controller (115, 120, 125, Fig. 1, col. 4, line 67), wherein the controller has an operator interface comprising input means (keyboard), and visualizing means (“The operating controller can monitor data from each winch, share that data with all other nodes 210, and display the data for an operator”, col. 8, lines 55-64, therefore, as broadly recited, the operator can visualize, or get a sense of, how and where the winch actuators are moving) wherein the controller and server are configured to generate control signals for each actuator on the basis of an input via the input means (col. 2, lines 20-60). Finally, Love teaches control signals comprise a safety parameter (speed of performance objects) which indicates a safety level (10% for maintenance crew) and wherein an operator can activate different safety levels with different keys (a log in code is a key), wherein the device is provided to execute control signals with a safety parameter which corresponds to the activated safety level, col. 7, lines 30-45.
Love does not teach a device for construction of the stage. Hoffend teaches a system (title) can comprise a device, the device comprising input means (50, Fig. 10) actuators (winch motors), and a server (the computer) for constructing a stage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Love system to comprise a device for construction the stage for the enhanced marketability of a more complete product that includes equipment such as the actuators. 

5	Love in view of Hoffend teaches the device according to claim 1, Love further teaching an end position (cable end position) can be set via the controller for each actuator and wherein the server monitors the end position, col. 9, lines 1-14. 

6	Love in view of Hoffend teaches the device according to claim 1, Love further teaching the actuators comprise a lifting device, col. 4, lines 8-13. 

7	Love in view of Hoffend teaches the device according to claim 1, Love further teaching 
visualizing means are configured to visually reproduce the stage and to simulate movements of the actuators herein (the screen display that shows the sequential motion sequences is “visual” at least in that the sequence can be seen as represented visually on the screen). 

9	Love in view of Hoffend teaches the device according to claim 1, Love further teaching the controller is configured to form groups of actuators, col. 4, lines 48-51, from the set of actuators and to relate movements of the actuators in the groups to each other in a time block (the time block represented by the “motion sequence” from beginning to end, col. 8, lines 21-39).

10-11	Love does not expressly teach actuator groups can be formed in different time blocks, wherein time blocks can be formed for each group. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for winch groups to be formed in different time blocks, wherein time blocks can be formed for each winch group to precisely synchronize the movement of props and performers. 

12	Love in view of Hoffend teaches the device according to claim 9, Love further teaching that the components can perform self-monitoring functions with respect to preselected safety and accuracy parameters, col. 3, lines 18-22. However, Love does not expressly teach that the components safety and accuracy self-monitoring functions involve configuring the controller to generate group verification signals for each of the groups and wherein the server is configured to bundle activity signals of actuators of each of the groups and to compare them to the group verification signals. In any case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Love in view of Hoffend controller to be so configured to get a better overall safety picture by grouping signals. 

13	Love in view of Hoffend teaches the device according to claim 1, Love further teaching a dead man’s switch 125 is provided on the controller.

15	Love in view of Hoffend does not expressly teach a stage comprising at least one of the fixed stage parts and at least one of the movable stage parts, wherein the movable stage part is connected to a device according to claim 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Love in view of Hoffend to be a stage comprising at least one of the fixed stage parts and at least one of the movable stage parts, wherein the movable stage part is connected to a device according to claim 1 for the enhanced marketability of a more complete turnkey package that comprises the fixed and movable stage parts instead of just the Love in view of Hoffend device. 

Claim 2-4, 8, and 16-17 - are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Hoffend and in further view of Kell (11,209,791).
2-3	Love in view of Hoffend teaches the device according to claim 1, Love further teaching “a component can perform self-monitoring functions with respect to preselected safety and accuracy parameters”, col. 3, lines 18-21. However, Love does not expressly teach each actuator can transmit activity signals to the server, wherein the controller and server are configured to generate verification signals and the server is configured to compare the activity signals to the verification signals, the controller further provided to set a threshold difference value and wherein the server is configured to stop transmitting control signals or to transmit a stop signal when activity signals vary from the verification signals by a value greater than the threshold difference value. Kell teaches that is old in the art to interrupt control signals when activity signals vary from the verification signals by a value greater than the threshold difference value (the object shape is compared to a shape in memory to determine whether the difference is above a threshold difference value, col. 9, lines 21-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Love system self-monitoring to be as claimed and as taught by Kell for safety redundancy. 

4, 16, 17 Kell does not expressly teach the claimed maximum comparison period. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a comparison period to be the claimed maximum for safe operation of the actuators. 

	8	Love in view of Hoffend and in further view of Kell teaches the device according to claim 2, Love further teaching the activity signals and verification signals comprise at least one of a position, speed, and acceleration, col. 7, lines 5-8. 

14 – is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Hoffend and in further view of Cook (5,826,451)
14	Love in view of Hoffend does not teach the different keys each comprise a physical carrier which is compatible with the controller. Cook teaches that an operator (the person holding the “suitable key”), can activate different safety levels with different keys, “on insertion of a suitable key in a keyway…tumblers 814 are moved to their active positions. The key may be one of two or more suitable keys, for each of which at least some tumblers 814 have a respective active position. Depending on which key is used, respective tumblers 814, when in their active positions for that key, engage terminal ends of and complete circuitry for selected ones of leads 819, to enable operation of the electrically operable system to a predetermined level of security clearance” Col. 28, lines 15-24. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Love log in code to be different keys each comprising a physical carrier instead of just a log in code for better security. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633